DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed January 18th, 2021 have been entered. Claims 1-16 remain pending in the application. Applicant’s amendments to the claims have overcome each and every claim objection and one of the two 112b Rejections previously set forth in the Non-Final Office Action mailed July 16th, 2020 and are hereby withdrawn in light of their correction. Notably, the Specification objection previously issued in the Non-Final Office Action was issued in error due to a technical issue of the Office's software that inadvertendly produced a single duplicate statement. However, on review of the original, non-digital Specification respectfully submitted, there is no duplicate statement in paragraph 0001. Therefore, the Specification Objection drawn thereto is hereby respectfully withdrawn. Additionally, while applicant has indicated amiability to addressing the remaining 112b noted in the section of the present Office Action as expressed in the Interview conducted on January 27th, 2021, the claim still reflects a confusing limitation, and the rejection is maintained until amendment can be appropriately rendered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “from” in claims 1, 11, and 16 is used by the claim to mean “apart from,” while the accepted meaning is “originating”, “origin”, “start”, etc. The term is indefinite because the specification does not clearly redefine the term. It is respectfully recommended to amend the limitation “the third edge and fourth edge extending between the first edge and second edge and across the hammock body from one another” in claims 1, 11, and 16 to “the third edge and fourth edge extending between the first edge and second edge and across the hammock body apart from one another” OR “the third edge and fourth edge extending between the first edge and second edge and across the hammock body opposite one another”. Notably, applicant has expressed amiability to amending the claims as set forth in the Interview conducted on January 27th, 2021. However until the change is reflected in the claims, the 112b rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinholster, Jr. et al (U.S Pat. No. 10,117,503 and U.S. Pat. No. 9,003,579 as incorporated by reference); hereafter “Pinholster”, and “ENO DoubleNest LED Hammock”; hereafter “ENO”, in view of Bishop (U.S. Pub. No. 2009/0205131); where “ENO” is the commercial model by the same assignee to Pinholster and intended to be used as a teaching reference.
Regarding claim 1, Pinholster discloses (FIGS. 2-6) a hammock (As illustrated in FIG. 3) with removable lights (As exemplified in FIG. 6) comprising: a hammock body (10; FIG. 3) having a first edge (about 18; FIG. 3) and a second edge (About 19; FIG. 3), the first edge disposed across the hammock body from the second edge (As illustrated in FIG. 3), and also having a third edge (dashed lines attached to 22; FIG. 3) and a fourth edge (Attached to 21; FIG. 3), the third edge and fourth edge extending between the first edge and second edge and across the hammock body from one another (As illustrated in FIG. 3); a first channel (within 41; FIG. 2; exemplified in FIG. 6) extending along at least a portion of the hammock body (As illustrated in FIG. 2), the first channel disposed inwardly in the hammock body from the first edge (as illustrated in FIGS. 2 and 3); a second channel (within 42; FIG. 2; exemplified in FIG. 6) extending along at least a portion of the hammock body (As illustrated in FIG. 2), the second channel disposed inwardly in the hammock body from the second edge (as illustrated in FIG. 2); and lighting elements (31 and 32; FIG. 3) removably disposed within the first channel and second channel (as exemplified in FIG. 6). Notably, Pinholster also provides through ENO that the ends of the body (11; FIG. 3) about ends (16 and 17; FIG. 3) are ruffled. Such ruffling as better demonstrated in ENO (FIG. 1) can only take place where the material is in excess of the perceived dimension. In other words, the 
However, Pinholster does not explicitly disclose a first support channel extending along the third edge of hammock body to receive at least a portion of a first support member used to hang the hammock at a first end; a second support channel extending along the fourth edge of hammock body to receive a second support member used to hang the hammock at a second end.
Regardless, Bishop teaches (FIGS. 1, 2, 12, 12A) a hammock body (As illustrated in FIGS. 1, 2, 12, and 12A) with a first channel (112; FIGS. 1 and 2) along a first edge (as illustrated in FIGS. 1 and 2), a second channel (132; FIGS. 1 and 2) along the second edge opposite the first channel (as illustrated in FIGS. 1 and 2), a third edge (along 107; FIGS. 1 and 2), and a fourth edge (along 106; FIGS. 1 and 2) a first support channel (161; FIG. 1) extending along the third edge of hammock body to receive at least a portion of a first support member (322; as illustrated in FIGS. 12 and 12A) used to hang the hammock at a first end (as illustrated in FIGS. 12 and 12A); a second support channel (151; FIG. 1) extending along the fourth edge of hammock body to receive a second support member (322; as illustrated in FIGS. 12 and 12A) used to hang the hammock at a second end (as illustrated in FIGS. 12 and 12A).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the first support channel and the second support channels of Bishop (151 and 161; FIG. 1) into the third and fourth edges of Pinholster (dashed lines attached to 22 and attached to 21; FIG. 3; as previously established deferring to ENO). Where Bishop further provides that “The first suspension support assembly 150 may be removed from the first suspension support retention device 151 to enable laundering of the bodily support assembly 101” (paragraph 0049)
It would have been simple modification to have incorporated the first support channel and the second support channels of Bishop (151 and 161; FIG. 1) into the third and fourth edges of Pinholster (dashed lines attached to 22 and attached to 21; FIG. 3; as previously established deferring to ENO). 
Regarding claim 3, Pinholster Modified discloses (Col. 4, lines 9-19) the hammock with removable lights according to claim 1, wherein each of the first support member and the second support member is a high strength polyester webbing. 
Notably, Pinholster Modified explicitly discloses in Pinholster (Col. 4, lines 9-19) that the cords are better disclosed in Pinholster’s prior application (9,003,579), wherein it is provided that such supports/cords are preferably polyester webbing (9,003,579: Col. 3, lines 66: the exemplary support strap 10 comprises an elongated length of flexible flat polyester strap (or webbing) folded upon itself to form first and second overlying strap sections). Where further it is expected in Pinholster Modified that the strap/cord can support up to 400 pounds (10,117,503: Col. 4, line 9: a load capacity of 400 lbs), which would inherently require a reasonably high strength to support such a load.
Regarding claim 4, Pinholster Modified discloses (Modified FIG. 3) the hammock with removable lights according to claim 1, further comprising an elastic loop disposed at one end of the first channel and second channel to be connected to the lighting elements (as illustrated in Modified FIG. 3).

    PNG
    media_image1.png
    505
    548
    media_image1.png
    Greyscale

Modified FIG. 3
Regarding claim 6, Pinholster Modified discloses (FIGS. 2) the hammock with removable lights according to claim 1, wherein the hammock body is comprised of three different sections (11, and hemmed portions about 41, 42; As illustrated in FIG. 2).
Regarding claim 7, Pinholster Modified discloses (FIG. 2) the hammock with removable lights according to claim 6, wherein one section is along the first edge (41 along 18 as illustrated in FIG. 2), the second section is along the second edge (42 along 19 as illustrated in FIG. 2), and the third section is between the first and second sections (11 as illustrated in FIG. 2).
Regarding claim 8, Pinholster Modified discloses (FIGS. 2 and 3) the hammock with removable lights according to claim 7, wherein the first channel (within 41; FIG. 2) is in the first section (inside 41; FIGS. 2 and 3) and the second channel (within 42; FIG. 2) is in the second section (inside 42; FIGS. 2 and 3).
Regarding claim 9, Pinholster Modified discloses (FIGS. 2 and 4) the hammock with removable lights according to claim 4, wherein the lighting elements are powered by a battery source (40; FIGS. 4 able separate pocket (60; FIG. 2) is clearly overlapping the pocket 44 and thereby storing the battery therein.
Regarding claim 10, Pinholster Modified discloses (FIG. 3) the hammock with removable lights according to claim 1, wherein the lighting elements comprise two strings of LED lights (31 and 32, as illustrated in FIG. 3)
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinholster Modified in further view of itself and Macaskill (U.S. Pub. No. 2014/0196209), with Macaskill used as a teaching reference.
Regarding claim 2, Pinholster Modified discloses the hammock with removable lights according to claim 1.
However, Pinholster modified does not explicitly disclose further comprising: a third channel extending along at least a portion of the hammock body, the third channel disposed between first edge of the hammock body and the first channel; and a fourth channel extending along at least a portion of the hammock body, the fourth channel disposed between the second edge of the hammock body and the second channel. Thereby duplicating the first and second channel respectively along the outer edges.
Regardless, Pinholster Modified discloses the claimed invention except for the third channel between the first channel and the first edge, and the fourth channel between the second channel and the second edge, effectively duplicating the channels respective to the outer perimeter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the first and second channels of Pinholster Modified to possess two first channels and two second channels, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where further, applicant does not present any criticality to the duplicated channels (See Applicant’s specification: and there may not be third and fourth channels 124,126”. Further, the results would have been predictable as previous art such as Macaskill (FIG. 9, elements 440) provide two effective channels on a single side that may accommodate a string or rope and lights therealong (paragraph 0069: “These loops provide the user with a number of points to attach ropes and clips as they desire as well as a means to temporarily attach additional accessories, such as… lights”).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinholster Modified in further view of Ressler (U.S. Pub. No. 2017/0202344).
Regarding claim 5, Pinholster Modified discloses (FIG. 3) the hammock with removable lights according to claim 4, wherein the lighting elements in the first channel and second channel have a {tie} to removably engage the elastic loop (As observed in Modified FIG. 3, the tie wrapped around the string of lights that is connected to the elastic loop).
However, Pinholster Modified does not explicitly disclose wherein the lighting elements in the first channel and second channel have a hook to removably engage the elastic loop.
Regardless, Ressler teaches (FIGS. 15) a hammock wherein there are provided two loops (132; FIG. 15; Paragraph 0069: “connectors 132 may alternatively be fabric loops”) that are connected to an elastic tensioned member (134; FIG. 15; clarified in paragraph 0074: “The tension devices 134 are removably attached to the tension connectors 132, such as by a clip, a hook”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have used hooks as Ressler teaches (FIG. 15, paragraphs 0069 and 0074) for the ties of Pinholster Modified (Modified FIG. 3). Where Ressler further acknowledges in paragraph 0074 that “The tension devices 134 are removably attached to the tension connectors 132, such as by a clip, a hook, a tie, or other forms of removable fastening known to those with ordinary skill in the art”. Establishing that ties and hooks are known expedients when engaging a flexible member (paragraph tension device 134”). Similarly, there is a flexible member in Pinholster Modified (the string of lights in FIG. 3) that is connected by a tie (Modified FIG. 3), and further there is an elastic member attached (modified FIG. 3).
Therefore, it would have been simple substitution to have used hooks as Ressler teaches (FIG. 15, paragraphs 0069 and 0074) for the ties of Pinholster Modified (Modified FIG. 3). Where it is acknowledged in Ressler that ties and hooks are known expedients of one another in the art of hammocks where the connection is between a flexible member and an elastic member. Where the results would have been predictable due to Ressler and Pinholster Modified both employing such a flexible member and an elastic member connected together by a fastener therebetween.
Claims 11, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinholster and ENO, in view of Ressler, where “ENO” is the commercial model by the same assignee to Pinholster and intended to be used as a teaching reference.
Regarding claim 11, Pinholster discloses (FIGS. 2-6 and Modified FIG. 3) a hammock (As illustrated in FIG. 3) with removable lights (As exemplified in FIG. 6) comprising: a hammock body (10; FIG. 3) having a first edge (about 18; FIG. 3) and a second edge (About 19; FIG. 3), the first edge disposed across the hammock body from the second edge (As illustrated in FIG. 3), and also having a third edge (dashed lines attached to 22; FIG. 3) and a fourth edge (Attached to 21; FIG. 3), the third edge and fourth edge extending between the first edge and second edge and across the hammock body from one another (As illustrated in FIG. 3); a first channel (within 41; FIG. 2; exemplified in FIG. 6) extending along at least a portion of the hammock body (As illustrated in FIG. 2), the first channel disposed inwardly in the hammock body from the first edge (as illustrated in FIGS. 2 and 3); a second channel (within 42; FIG. 2; exemplified in FIG. 6) extending along at least a portion of the hammock body (As illustrated in FIG. 2), the second channel disposed inwardly in the hammock body from the second edge (as illustrated in 
	However, Pinholster does not explicitly disclose the lighting elements having a hook to removably engage an elastic loop.
Regardless, Ressler teaches (FIGS. 15) a hammock wherein there are provided two loops (132; FIG. 15; Paragraph 0069: “connectors 132 may alternatively be fabric loops”) that are connected to an elastic tensioned member (134; FIG. 15; clarified in paragraph 0074: “The tension devices 134 are removably attached to the tension connectors 132, such as by a clip, a hook”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have used hooks as Ressler teaches (FIG. 15, paragraphs 0069 and 0074) for the ties of Pinholster (Modified FIG. 3). Where Ressler further acknowledges in paragraph 0074 that “The tension devices 134 are removably attached to the tension connectors 132, such as by a clip, a hook, a tie, or other forms of removable fastening known to those with ordinary skill in the art”. Establishing that ties and hooks are known expedients when engaging a flexible member (paragraph 0069: “fabric loop”) with an elastic one (paragraph 0070: “In the shown embodiment, the tension devices 134 are cords formed from nylon”; paragraph 0074: “tension device 134”). Similarly, there is a flexible member in Pinholster (the string of lights in FIG. 3) that is connected by a tie (Modified FIG. 3), and further there is an elastic member attached (modified FIG. 3).

Regarding claim 13, Pinholster as Modified discloses (FIGS. 2 and 4) the hammock with removable lights according to claim 11, wherein the lighting elements are powered by a battery source (40; FIGS. 4 and 5) stored in a separate pocket (44; FIG. 4). Further, the separable separate pocket (60; FIG. 2) is clearly overlapping the pocket 44 and thereby storing the battery therein.
Regarding claim 14, Pinholster as Modified discloses (FIGS. 4 and 6) the hammock with removable lights according to claim 11, wherein the battery source is removably attached to the lighting elements (as exemplified in FIGS. 4 and 6). Notably, it is further stated in Pinholster (Col. 4, lines 29-33) that “The light strands 31, 32 have a generally Y-shaped wiring configuration connecting the strands together at a wire junction 35, and comprising twisted lead wires 38 extending from the wire junction 35 and electrically (operatively) connecting to a hand-held battery box 40.” The definition of operatively can be understood to mean “connected with physical work or mechanical action” (Collinsdictionary). Therefore, ‘electrically (operatively) connecting the lead wires to the battery box’ can be understood to be mechanically connecting them together with physical work. Because they can be connected with physical work they must inherently be capable of removal with similar physical work, wherein FIGS. 4 and 6 of Pinholster clearly demonstrate a jack-like structure connected to the battery source.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinholster as Modified in further view of itself and Macaskill, with Macaskill used as a teaching reference.
Regarding claim 12, Pinholster as Modified discloses the hammock with removable lights according to claim 11.
However, Pinholster as modified does not explicitly disclose further comprising: a third channel extending along at least a portion of the hammock body, the third channel disposed between first edge of the hammock body and the first channel; and a fourth channel extending along at least a portion of the hammock body, the fourth channel disposed between the second edge of the hammock body and the second channel. Thereby duplicating the first and second channel respectively along the outer edges.
Regardless, Pinholster as Modified discloses the claimed invention except for the third channel between the first channel and the first edge, and the fourth channel between the second channel and the second edge, effectively duplicating the channels respective to the outer perimeter. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the first and second channels of Pinholster as Modified to possess two first channels and two second channels, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Where further, applicant does not present any criticality to the duplicated channels (See Applicant’s specification: paragraph 0025: “As such, the side panels 104,106 are not folded over on itself and there may not be third and fourth channels 124,126”. Further, the results would have been predictable as previous art such as Macaskill provide two effective channels (elements 440; FIG. 9) on a single side that may .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinholster and ENO, in view of Bishop and Ressler, where “ENO” is the commercial model by the same assignee to Pinholster and intended to be used as a teaching reference.
Regarding claim 16, Pinholster discloses (FIGS. 2-6, and Modified FIG. 3) a hammock (As illustrated in FIG. 3) with removable lights (As exemplified in FIG. 6) comprising: a hammock body (10; FIG. 3) having a first edge (about 18; FIG. 3) and a second edge (About 19; FIG. 3), the first edge disposed across the hammock body from the second edge (As illustrated in FIG. 3), and also having a third edge (dashed lines attached to 22; FIG. 3) and a fourth edge (Attached to 21; FIG. 3), the third edge and fourth edge extending between the first edge and second edge and across the hammock body from one another (As illustrated in FIG. 3); a first channel (within 41; FIG. 2; exemplified in FIG. 6) extending along at least a portion of the hammock body (As illustrated in FIG. 2), the first channel disposed inwardly in the hammock body from the first edge (as illustrated in FIGS. 2 and 3); a second channel (within 42; FIG. 2; exemplified in FIG. 6) extending along at least a portion of the hammock body (As illustrated in FIG. 2), the second channel disposed inwardly in the hammock body from the second edge (as illustrated in FIG. 2); and lighting elements (31 and 32; FIG. 3) removably disposed within the first channel and second channel (as exemplified in FIG. 6), the lighting elements having an elastic loop (Modified FIG. 3) disposed near one end of each of the first and second channels (as illustrated in FIG. 3 and Modified FIG. 3). Notably, Pinholster also provides through ENO that the ends of the body (11; FIG. 3) about ends (16 and 17; FIG. 3) are ruffled. Such ruffling as better demonstrated in ENO (FIG. 1) can only take place where the material is in excess of the perceived dimension. In other words, the hammock body must be at least 
However, Pinholster does not explicitly disclose a first support channel extending along the third edge of hammock body to receive at least a portion of a first support member used to hang the hammock at a first end; a second support channel extending along the fourth edge of hammock body to receive a second support member used to hang the hammock at a second end.
Regardless, Bishop teaches (FIGS. 1, 2, 12, 12A) a hammock body (As illustrated in FIGS. 1, 2, 12, and 12A) with a first channel (112; FIGS. 1 and 2) along a first edge (as illustrated in FIGS. 1 and 2), a second channel (132; FIGS. 1 and 2) along the second edge opposite the first channel (as illustrated in FIGS. 1 and 2), a third edge (along 107; FIGS. 1 and 2), and a fourth edge (along 106; FIGS. 1 and 2) a first support channel (161; FIG. 1) extending along the third edge of hammock body to receive at least a portion of a first support member (322; as illustrated in FIGS. 12 and 12A) used to hang the hammock at a first end (as illustrated in FIGS. 12 and 12A); a second support channel (151; FIG. 1) extending along the fourth edge of hammock body to receive a second support member (322; as illustrated in FIGS. 12 and 12A) used to hang the hammock at a second end (as illustrated in FIGS. 12 and 12A).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the first support channel and the second support channels of Bishop (151 and 161; FIG. 1) into the third and fourth edges of Pinholster (dashed lines attached to 22 and attached to 21; FIG. 3; as previously established deferring to ENO). Where Bishop further provides that “The first suspension support assembly 150 may be removed from the first suspension support retention device 151 to enable laundering of the bodily support assembly 101” (paragraph 0049)
It would have been simple modification to have incorporated the first support channel and the second support channels of Bishop (151 and 161; FIG. 1) into the third and fourth edges of Pinholster (dashed lines attached to 22 and attached to 21; FIG. 3; as previously established deferring to ENO). 
However, Pinholster in view of Bishop still does not explicitly disclose wherein the lighting elements having a hook to removably engage an elastic loop.
Regardless, Ressler teaches (FIGS. 15) a hammock wherein there are provided two loops (132; FIG. 15; Paragraph 0069: “connectors 132 may alternatively be fabric loops”) that are connected to an elastic tensioned member (134; FIG. 15; clarified in paragraph 0074: “The tension devices 134 are removably attached to the tension connectors 132, such as by a clip, a hook”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have used hooks as Ressler teaches (FIG. 15, paragraphs 0069 and 0074) for the ties of Pinholster as Modified (Modified FIG. 3). Where Ressler further acknowledges in paragraph 0074 that “The tension devices 134 are removably attached to the tension connectors 132, such as by a clip, a hook, a tie, or other forms of removable fastening known to those with ordinary skill in the art”. Establishing that ties and hooks are known expedients when engaging a flexible member (paragraph 0069: “fabric loop”) with an elastic one (paragraph 0070: “In the shown embodiment, the tension devices 134 are cords formed from nylon”; paragraph 0074: “tension device 134”). Similarly, there is a flexible member in Pinholster as Modified (Pinholster: the string of lights in FIG. 3) that is connected by a tie (Modified FIG. 3), and further there is an elastic member attached (Modified FIG. 3).
Therefore, it would have been simple substitution to have used hooks as Ressler teaches (FIG. 15, paragraphs 0069 and 0074) for the ties of Pinholster as Modified (Modified FIG. 3). Where it is acknowledged in Ressler that ties and hooks are known expedients of one another in the art of hammocks where the connection is between a flexible member and an elastic member. Where the results would have been predictable due to Ressler and Pinholster as Modified both employing such a flexible member and an elastic member connected together by a fastener therebetween
Response to Arguments
Applicant’s arguments, see Remarks: pages 1 (last paragraph) to page 2 (third paragraph), filed January 18th, 2021, with respect to Objections, and 112b rejections have been fully considered and are persuasive.  Examiner gratefully appreciates applicant’s amendments and the Specification, Claim, and one of two 112b Rejections of July 16th, 2020 has been respectfully withdrawn. One 112b Rejection remains however applicant/Applicant’s representative has indicated amiability to amending the remaining 112b matter and the rejection may be withdrawn upon proper submission of an amended claim being rendered. 
Applicant's arguments filed January 18th, 2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments directed to Pinholster failing to disclose or suggest the first channel is inwardly disposed in the hammock body from the first edge. Examiner does not agree with this characterization of 41 as the channel. Notably, Examiner indicated for ‘the channel’ as ‘within 41; FIG. 2, exemplified in FIG. 6’. Where exemplified in FIG. 6 is a tubular channel that is located within 41, and houses the lights therein. Therefore, the reference of Pinholster does appear to adequately disclose a channel disposed inwardly in the hammock as the tubular channel is clearly inward or inside the hammock body that comprises 41. The same arrangement applies to the second channel since the channels are eminently mirrored (as illustrated in FIG. 2 and further shown in FIG. 3). There’s further no distinguishment as applicant alleges that the channel is an arbitrary distance from the edge, only that the channel is inwardly disposed. Therefore, the rejection is maintained for reasons of record on this aspect.
With regard to applicant’s argument concerning that Pinholster/ENO’s ruffle is not indicative of a third and fourth edge. Examiner does not agree with applicant’s assertion. Particularly, because a fabric (for a hammock body) originates as a planar form. A fabric sheet cannot just be extruded as by a 
With regard to applicant’s arguments concerning the combination of Bishop, the use of the word “end” in Pinholster is not indicative of a point absent an edge, end has broad implications and can be indicative of an edge (such as for instance the head end and foot end of a bed, which is known to have an edge, purely as an example). In a similar respect however, as stated prior, to facilitate fabric ruffling, no other means appears to be present in the art that would avail the same fabric ruffling other than an actual dimension of the fabric body prior to assembly exceeding the perceived dimension proceeding assembly. With regard to the short attachment cords 21/22, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).Further 
Further with regard to applicant’s arguments concerning that the Examiner has engaged in impermissible hindsight bias and that there is no motivation to combine, Examiner needn’t produce modifications on applicant’s disclosure’s suggestions, and the fact that applicant has recognized separate advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, the art, notably Bishop, expressly states that the channels at the end make the invention easier to launder (paragraph 0049), which is an adequate motivation under KSR. Where KSR expands that motivation can come from the art or what is commonly known to the art, or even common sense (MPEP 2143 is relevant). Notably, a rejection under obvious necessitates that the prior art included each individual element claimed, though not necessarily in a single prior art reference (stating any discrepancies therebetween as Examiner has done), thereafter the result would be predictable as both have suspension means attached at their respective ends. Where further there is motivation in the art to combine the reference, namely that Bishop teaches explicitly such first and second support channels at third and fourth edges make the hammock launder (paragraph 0049), particularly in permitting fasteners and other hardware to be removed which would be advantageous to Pinholster. Examiner is not constrained that applicant is not concerned with laundering the invention, but the references themselves expressly teach this teaching, and that the teaching is very pointedly directed to a particular entity (the first and second support channels) and the benefit exacted also directed thereto. Examiner has further previously addressed the matter of the third and fourth edge in Pinholster.

With regard to the rejection of claim 2, Applicant alleges that Macaskill’s elements 440 are bodily incorporated into the combination of Pinholster Modified. However, Examiner respectfully points out that the rejection of claim 2 was based on Pinholster Modified in further view of itself, where Macaskill was simply a teaching (or otherwise exemplary) reference. Wherein the Rejection is actually based upon the duplication of parts, namely, the channels of Pinholster being duplicated in count and greater in count on each side. Where Macaskill shows an eminently clear instance of a light channel and secondary/ancillary channels (or otherwise a channel in skeletal form to direct the line or cable therealong as a channel would facilitate) further disposed within the body of the hammock. This is appropriate as applicant lacks criticality of the claimed feature by paragraph 0025: “As such, the side panels 104,106 are not folded over on itself and there may not be third and fourth channels 124,126”, and the results would be predictable as Macaskill shows a conceptual or otherwise exemplary form of a first/second light channel and a more inward disposed third/fourth channel (or equivalent thereto) that can house a cable, line, and/or additional lights (paragraph 69).
Therefore, for reasons of record and those above, the rejections are maintained.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/17/2021